Certiorari. The question was whether, upon a complaint by a clerk of a company of militia against a private soldier for neglect of duty, parol evidence that the clerk had been duly sworn was admissible. (See 4 Pick. 66, [2d ed. 68, n. 1.] S. C.)to show that the certificate of the clerk’s being sworn, pursuant to St. 1809, c. 108, § 8, was not indispensable, cited Green v. Gill, 8 Mass. R. Ill ; Nason v. Dillingham, 15 Mass. R. 170; Bucknam v. Ruggles, ibid. 180. [See Revised Stat. c. 12, § 112, p. 127.]on the other side, was stopped by the Court ancj afterwards, at the November term in Essex, the proceedings upon the complaint were quashed, because there was no certificate, as required by the statute, upon the warrant appointing the clerk, that he had been duly sworn.